TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00652-CV



                                       In the Matter of A.C.


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
         NO. J-30,560, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               A.C. appeals from the order of the district court, sitting as a juvenile court, requiring

A.C. to register publicly as a sex offender. See Tex. Code Crim. Proc. art. 62.357(b) (authorizing

appeal from order requiring sex offender registration). Raising one issue, A.C. argues that the

juvenile court was unreasonable and arbitrary and abused its discretion because the State failed to

show that his registration as a sex offender “would increase public safety.” See id. art. 62.352(a)

(stating that court shall enter order exempting registration if it determines that “protection of the

public would not be increased by registration of the respondent under this chapter”); see also id.

art. 62.351 (addressing motions and hearings generally concerning exemptions from registration for

certain juveniles). Because we conclude that the juvenile court did not abuse its discretion, we

affirm its order requiring A.C. to register publicly as a sex offender.
                                         BACKGROUND1

               In October 2012, the juvenile court adjudicated A.C., who was born in December of

1996, delinquent for committing the offense of burglary of a habitation with attempted sexual

assault. See Tex. Penal Code § 30.02(a)(3); see generally In re A.C., No. 03-14-00804-CV, 2016

Tex. App. LEXIS 9523, at *1 (Tex. App.—Austin Aug. 30, 2016, no pet.) (mem. op.) (describing

procedural background). The juvenile court assessed a determinate sentence of ten years, placed him

on probation, and deferred its decision on whether to require A.C. to register as a sex offender

pending completion of sex offender treatment. See Tex. Code Crim. Proc. art. 62.352(b)(1)

(allowing juvenile court to defer decision on requiring registration “until the respondent has

completed treatment for the respondent’s sexual offense as a condition of probation or while

committed to the Texas Juvenile Justice Department”). A.C.’s terms and conditions of probation

required him to participate in sex offender treatment.

               Subsequently, the State filed motions to modify disposition based on A.C.’s violations

of the terms and conditions of his probation. Following a hearing in November 2014, the juvenile

court granted the State’s pending motion to modify disposition and committed A.C. to the custody

of the Texas Juvenile Justice Department (TJJD) for a determinate period of ten years. See

In re A.C., 2016 Tex. App. LEXIS 9523, at *1 (affirming juvenile court’s order modifying

disposition and committing A.C. to custody of TJJD). Prior to his commitment to TJJD, A.C. had




       1
          Because the parties are familiar with the facts of the case and its procedural history, we do
not recite them in this opinion except as necessary to advise the parties of the Court’s decision and
the basic reasons for it. See Tex. R. App. P. 47.1, 47.4. The facts primarily are taken from the
evidence admitted at the hearing on the State’s motion to require sex offender registration.

                                                  2
been placed in different treatment facilities for sex offenders. He was unsuccessfully discharged in

September 2014 from one of the facilities “because he was not being open and honest about his

sexual abuse history and victims”—“[h]e failed three different polygraphs.” During his treatment

at that facility, he disclosed “approximately 58 sexual contacts, of those, about 18 [were] categorized

as rape” and he “admitted to engaging in voyeurism over 600 times, frottage 600–700 times,

exposure 15+, bestiality on one occasion, sexual harassment 40–60 times, and stalking strangers

from 100–150 times,” but “[h]e was still being deceptive, even after admitting those.”

               In November 2015, following a hearing, the juvenile court denied the State’s motion

to transfer A.C., who was nineteen years old at that time, to the Texas Department of Criminal

Justice Institutional Division for the 2012 offense and ordered him released to the Texas Department

of Criminal Justice Parole Division. As part of his conditions of parole, he was placed in a “Super

Intensive Supervision” Program, monitored by a parole officer who supervised sex offenders, placed

on GPS monitoring, and ordered to participate in sex offender outpatient treatment. A.C. had

completed treatment for sex offenders during his commitment at TJJD, and, a few days before the

November 2015 hearing, the juvenile sex offender registration coordinator had notified the juvenile

court that TJJD was not going to register or require A.C. to register as a sex offender. See Tex. Code

Crim. Proc. art. 62.352(c).

               Shortly after A.C. was released to the parole division in November 2015, the State

filed a motion to require sex offender registration. See id. The hearing on the State’s motion to

require registration occurred in August 2017. The State’s witness was the juvenile probation officer

who was assigned A.C.’s case, and A.C.’s witness was his current parole officer. The evidence



                                                  3
showed that A.C. had engaged in criminal conduct as well as violating the terms of his parole after

his release from the TJJD, that he had been placed in a “sanctions facility” and a drug treatment

facility during this time period but released by the time of the hearing on the State’s motion to

require registration, and that he had not completed the outpatient sex offender treatment that was part

of his conditions of parole.

               Following the hearing, the juvenile court entered an order, finding that:


       1)      The interests of the public require registration under Chapter 62 Texas Code
               of Criminal Procedure.

       2)      The protection of the public would be increased by registration of the
               Respondent under Chapter 62 of the Texas Code of Criminal Procedure; and

       3)      Any potential increase in protection of the public resulting from registration
               is not clearly outweighed by any anticipated substantial harm to the
               Respondent and the Respondent’s family that would result from registration
               under Chapter 62 of the Texas Code of Criminal Procedure.


Based on these findings, the juvenile court ordered A.C. to register publicly as a sex offender as

required by Chapter 62 of the Texas Code of Criminal Procedure. This appeal followed.


                                              Analysis

               In his sole issue, A.C. argues that “[t]he trial court was unreasonable, arbitrary and

abused its discretion when it ordered [him] to register publicly as a sex offender when the State

failed to show [his] registration as a sex offender would increase public safety.” According to A.C.,

the record is factually insufficient to support the order because the State did not provide expert

testimony that he “was a high risk to reoffend” and its witness “only” supervised A.C. prior to his



                                                  4
commitment to the TJJD. He also argues that “increasing the protection of the public is clearly

outweighed by the harm to [A.C.] and his family and is thus improper and an abuse of discretion.”

                An adjudication of delinquent conduct for burglary of a habitation with attempted

sexual assault generally requires the juvenile to register as a sex offender. See Tex. Code Crim.

Proc. arts. 62.001(5) (defining “reportable conviction or adjudication” to include burglary of

habitation with intent to commit assault), 62.051(a) (generally requiring registration of

“person who has a reportable conviction or adjudication”); In re J.M., No. 12-10-00159-CV,

2011 Tex. App. LEXIS 9284, at *2–3 (Tex. App.—Tyler Nov. 23, 2011, no pet.) (mem. op.)

(“Generally, a person convicted of, or a child adjudicated as a delinquent for, a serious sexual offense

is required to register with the law enforcement authority in the community where the person lives.”

(citing Tex. Code Crim. Proc. art. 62.051(a))); see also Tex. Penal Code § 30.02(a)(3). In this

situation, “the juvenile court may leave the registration requirement in place, it can exempt the

respondent from registration, or it may defer a decision as to whether registration is required.”

In re J.M., 2011 Tex. App. LEXIS 9284, at *3 (citing Tex. Code Crim. Proc. art. 62.352(a), (b)).

Here the juvenile court deferred its determination on whether to require A.C. to register as a sex

offender. See Tex. Code Crim. Proc. art. 62.352(b)(1).

                When a juvenile court defers its decision on whether to require registration as a sex

offender, it “retains discretion and jurisdiction to require, or exempt the respondent from, registration

under this chapter at any time during the treatment or on the successful or unsuccessful completion

of treatment, except that during the period of deferral, registration may not be required.”

Id. art. 62.352(c). Further, once the respondent successfully completes treatment, he or she is



                                                   5
exempt from registration under Chapter 62 unless a hearing is held on the prosecuting attorney’s

motion and “the court determines that the interests of the public requires registration.” Id. When

the juvenile court grants the prosecuting attorney’s motion and requires registration, as is the case

here, our standard of review on appeal is “whether the juvenile court committed procedural

error or abused its discretion in requiring registration.” Id. art. 62.357(b); see In re C.B.,

No. 03-14-00028-CV, 2015 Tex. App. LEXIS 7234, at *14 (Tex. App.—Austin July 15, 2015,

no pet.) (mem. op.) (describing applicable standard of review from order requiring sex

offender registration).

               A.C. does not raise procedural error but argues that the juvenile court abused its

discretion. “Generally, the test for abuse of discretion is whether the trial court acted without

reference to any guiding rules and principles or whether the trial court acted arbitrarily or

unreasonably.” In re R.A., 465 S.W.3d 728, 742 (Tex. App.—Houston [14th Dist.] 2015, pet.

denied) (citing Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985)).

Under this standard, legal and factual sufficiency challenges to the evidence are not independent

grounds of error, but they are relevant factors in accessing whether the trial court abused its

discretion. Id. (citing Baltzer v. Medina, 240 S.W.3d 469, 475 (Tex. App.—Houston [14th Dist.]

2007, no pet.)). The trial court does not abuse its discretion “as long as some evidence of a

substantive and probative character exists to support the trial court’s decision.” Id.

               As support for his position that the juvenile court abused its discretion, A.C. argues

that the evidence was insufficient to require registration because the State did not present expert

testimony that A.C. was “a high risk to reoffend” and that the State’s witness “only” supervised A.C.



                                                 6
prior to his commitment to the TJJD. A.C., however, has not cited, and we have not found, authority

to support his position that the State was required to present expert testimony, and the probation

officer testified that she continued to monitor A.C.’s case after her supervision ended. Further, in

addition to the probation officer’s testimony, A.C.’s current parole officer testified, and much of the

evidence was undisputed about A.C.’s participation in sex offender treatment programs and his

actions before and after being adjudicated delinquent in 2012 for committing the offense of burglary

of a habitation with attempted sexual assault. A.C. had over 10 referrals as a juvenile and was

adjudicated for three separate felonies. As to the 2012 offense for burglary of a habitation with

attempted sexual assault, according to the probation officer, A.C. told her that he “took four gang

members with him to rape the victim,” and the probation officer described the offense as “the most

thought out [she had] ever seen.” And, when he was moved to a halfway house and “released into

the community” before his commitment to the TJJD, he was “displaying dangerous behaviors.”2




       2
          The probation officer agreed that A.C. was “displaying dangerous behaviors” after moving
to the halfway house, testifying:

       [I]t appeared to [them] that the behaviors that he was displaying before were
       returning fairly quickly. You know, he was—on passes, he was not going home, he
       was staying at a friend’s house, he was using drugs. And a concern of him starting
       the old pattern of behavior.

She also testified that, during this time period, he was “drinking alcohol, viewing pornography,
peeping into windows,” which was a “significant concern, because it was part of his pattern.”

        When asked about “what his cycle was” or “general pattern” “in terms of how he escalated
from peeping, that kind of thing, all the way to burglarizing houses,” the probation officer testified
that “[h]e enjoyed peeping, and that was usually how he picked out his victims.”

                                                  7
When asked if she thought A.C. was a danger to the community, the probation officer answered,

“[b]ased on past behavior, I would say yes.”

                Concerning A.C.’s participation in sex offender treatment programs, the evidence

showed that A.C. completed treatment at the TJJD and the probation officer testified that A.C. was

“a smart individual” and “could do well in secure settings, where the guidelines were very set out.”

The probation officer, however, also testified that A.C. had been “unsuccessfully discharged” from

one of the treatment facilities because he “had trouble being truthful and open about his sexual past.”

During his treatment at that facility, he self-reported 18 rapes and admitted to voyeurism, frottage,

beastiality, sexual harassment, and stalking, but “[h]e was still being deceptive, even after admitting

those.”3 Concerning treatment after being paroled in November 2015, A.C. “was moving at a slow

pace” on his “self-paced [treatment] program” and, at the time of hearing in 2017, he was in the first

phase of treatment despite the juvenile court previously making it “clear [to him], with the pending

motion to register, that he needed to complete outpatient sex offender treatment.” His parole officer

testified that A.C. could have already finished the self-paced treatment program but that “[h]e’s back

in Phase 1. He’s working towards getting evaluation. The polygraph, he’ll take next month.”

                As to A.C.’s other actions after being paroled in November 2015, the evidence

showed that he had engaged in criminal conduct as well as violating the terms of his parole. It was


       3
           The probation officer testified:

       [A.C.] had a significantly large number of voyeurism, which is a concern, because
       it was part of his cycle of sexual abuse. Over 600 times. Sometimes you just guess
       at that number. Frottage, 600 to 700 times. Some exposure, beastiality, sexual
       harassment. A lot of stalking, which is concerning. A hundred to 150 times, he
       reported he stalked.

                                                  8
undisputed that, in August 2016, A.C. “cut off his GPS monitor and did not show up for [a prior]

scheduled polygraph.” According to the probation officer, “after he absconded, he was picked up

in Corpus Christi and charged with some offenses as an adult, served his time there, and then he was

placed in a [drug] treatment facility through parole.” His parole officer similarly testified that, after

he was picked up, there was a revocation hearing, and he was sent to a “sanction facility,” “a facility

that parolees go to when they violate the conditions of parole.” She also testified that the GPS

monitoring was not in real time4 and that “[r]ecently he admitted to viewing porn, and that’s one of

the issues that [they’re] discussing now.” After he was placed on parole, A.C. also had worked at

a retirement center.5

                Viewing the evidence under the relevant standard of review, we conclude that the

record contains sufficient evidence to support the juvenile court’s findings that the interests of the

public required registration and, thus, we conclude that the trial court did not abuse its discretion by

ordering A.C. to do so. See Tex. Code Crim. Proc. arts. 62.352(c), .357(b); In re R.A., 465 S.W.3d

at 742; see also In re C.B., 2015 Tex. App. LEXIS 7234, at *14–15 (concluding that trial court’s

order requiring sex offender registration was not abuse of discretion).6


        4
          The parole officer answered, “[e]xactly” when asked, “[s]o [A.C.]’s on this GPS, you can’t
track it in real time; and if he cuts it off, then he’s just in the wind until [they] find him
again, basically.”
        5
        The probation officer expressed concern about A.C. working at a retirement center because
A.C. had admitted that “a couple of [his] victims” were “disabled” and “older, that he took
advantage of.”
        6
          As support for his position that the juvenile court abused its discretion by ordering public
registration, A.C. cites cases in which he contends private registration was all that the courts
required. The courts in those cases, however, did not address private versus public registration, and
their analysis is consistent with our analysis here. See In re L.L., 408 S.W.3d 383, 383, 388 (Tex.

                                                   9
                                         CONCLUSION

               Because we conclude that the juvenile court did not abuse its discretion, we overrule

A.C.’s sole issue and affirm the juvenile court’s order requiring him to register publicly as a sex

offender.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Affirmed

Filed: August 8, 2018




App.—El Paso 2011, no pet.) (concluding that juvenile court, that had deferred determination on
requiring registration, did not abuse discretion by entering registration order after appellant
completed sex offender treatment program); In re J.D.G., 141 S.W.3d 319, 320–21 (Tex.
App.—Corpus Christi 2004, no pet.) (concluding that juvenile court, that had deferred determination
on requiring registration, did not abuse discretion by entering registration order).

                                                10